O’Brien, J.:
Although many grounds are urged for a reversal of the judgment, the ¡irincipal ones are (1) that the justification pleaded by the defendant was proved in every essential particular; (2) that the court erred in charging the jury, that the defendant’s publication was libelous per se, and (3) that the court erred in its charge to the jury upon the subject of punitive damages.
It was made to appear that many of the incidents related in the article actually occurred. It is conceded that, on the day in question, the plaintiff with a young man named Richardt left Montclair, NT. J., some time about five o’clock in the afternoon and drove to *265Paterson. It would appear that the plaintiff and her husband were living apart, and that the latter, with a view of obtaining evidence against her, had induced Bichardt to go to her mother’s house, where she lived, and obtain board, which he did, having been there about six weeks prior to the event chronicled, during which time, by assiduous attentions to the plaintiff’s children, among other things by taking them out riding, he ingratiated himself with the plaintiff. On the day in question the children had been out riding with Bichardt, and he returned with them to the plaintiff’s mother’s house, where they alighted, and then, as the plaintiff testified, upon Bichardt’s invitation she got into the wagon for the purpose of taking á short ride of five or ten minutes, intending to return in time for six •o’clock supper; but, having got her into the wagon, Bichardt, claiming that the horses were unmanageable, and permitting them to run, drove to Paterson. Whether, on arriving there, he went directly to the hotel or to a stable was one of the disputed questious of fact-Prior to their arrival, at about two o’clock on the same afternoon, the plaintiff’s husband with a friend had reached the hotel and secured two adjoining rooms, and, in anticipation of the plot which had been arranged for in reference to his wife, registered for Bichardt and the plaintiff in the hotel register as “ William Allen and wife.” As nearly as can be determined from the evidence, it was in the neighborhood of six o’clock when the plaintiff and Bichardt arrived at the hotel, which they entered by the main entrance and proceeded to the restaurant, where oysters were ordered. While-the plaintiff was in the restaurant, Bichardt succeeded in communi■cating with the husband; and, upon returning to the restaurant, having complained about the oysters and the service, insisted on having a bottle of wine. This, the plaintiff testified, she protested •against, asking of , Bichardt that he immediately take her home, but lie told her that he would not comply until he had had the bottle of wine. It being a Sunday night, and the waiter refusing' to serve the wine either in the dining room or the parlor down stairs, Bichardt requested the plaintiff to go with him, as she states, to an upstairs parlor, where they could have the wine, he promising then to return home with her. Just what time was spent in the restaurant does not appear, but it is established beyond cavil that all the *266occurrences in the hotel on- that evening, up to the disappearance of Bicliardt, were over by eight o’clock, although it may have been some time after that before the husband took the plaintiff back to Montclair to her mother’s house. According to the plaintiff, upon arriving at the door of the room upstairs, which was a small room with- a bed and table in it, Bicliardt pushed her in, immediately locking the door, but opening it a few minutes afterwards to permit the waiter to hand in the bottle of wine and some cigars. From the bottle he poured out a drink for himself and about half a glass for the plaintiff, which she testifies is all she would take, and, feeling sick as the result of her experience, she sat down for a moment on a chair, when Bicliardt, who, according to the waiter’s testimony, had removed his coat, suddenly turned out the gas, and at that moment went into.the adjoining-or connecting room, in which the husband and his friend were, and disappeared -from the scene, .whereupon the husband entered. Then followed a scene between the husband and wife, which, as has been stated, was all over so far. as its violent character was concerned by eight o’clock,' and some time thereafter the husband took the plaintiff to her mother’s house.
It is conceded that the whole thing was an infamous piot on tne part of Bicliardt and the husband to place the plaintiff in a questionable position. But, as was properly stated by the trial judge, for the injury which she suffered at the hands -of Bicliardt and her husband the defendant was in no way responsible. His responsibility, if any, depended upon his giving, if lie entered, upon the subject at all, a truthful 'account of what occurred, and lie ivas bound to show that the publication made and the pictures which purported to delineate the incidents narrated were true, made in good faith and justifiable. Comparing what actually occurred with what was published, it will be noticed, if the plaintiff’s testimony is to be believed, that she and Bicliardt did not arrive at the hotel at five p. m. ; that Bicliardt did not register; that they did not go to room 20 and then go down to supper, and did not return to the room at ten o’clock and remain for two hours or until midnight; that there were no woman’s screams followed by the crash of a door, neither did any door smashing take place, and that Bichardt, alias William Allen, did not escape from the -room partly dressed, and *267did not leave his valise behind for the -reason that he had none. Crediting the plaintiff’s story, in these respects the article was false and untrue.
In view of the verdict we must assume, with respect to the disputed questions of fact, that the jury credited the plaintiff; and taking her version it is certain that, whether we regard the publication as a whole, or only that portion which was most damaging, relating to the going and returning to the room and remaining there for several hours, there was a failure to justify the publication. We must recall the rule that it is not enough to prove part of a libelous publication to be true, but the proof must be as broad as the charges. As stated in Holmes v. Jones (121 N. Y. 469): “ Unless the defendant could justify that charge, even if he could have-justified all the rest of the publication, the plaintiff would have maintained his action and been entitled to recover some damages.” Whether the burden thus cast upon the defendant of proving the-charges laid as broadly as made was sustained is disposed of adversely to him by the verdict of the jury, with which, based as it was upon conflicting evidence, we have no right to interfere.
It is claimed, however, that the error into which the trial judge-fell in charging that the defendant’s publication was libelous per seis. fatal to the judgment. In this connection the appellant urges that a perusal of the article taken as a whole would convey the impression to all reasonable men that this plaintiff was the victim of a conspiracy and was not guilty of any moral fault; and we are-referred to another well-settled rule of law, well expressed in Press Publishing Co. v. McDonald (63 Fed. Rep. 238) as follows:: “ Undoubtedly, when the words used are unambiguous and admit, of but one sense, the question of whether or not they are libelous is one of law which the court must decide. Equally true is it that when the words used are ‘ambiguous in their import, or may permit, in their construction, connection or application a- doubtful or more than one interpretation, and in some sense be defamatory, the-question whether they are such is for the jury.’ ” (See Woodruff v. Bradstreet Co., 116 N. Y. 217.) If, therefore, taking the publications as a whole, they did not “ impute some moral delinquency or-some disreputable conduct to the person of whom they are spoken (Stokes v. Stokes, 76 Hun, 316); or if the language or pictures did *268not tend to expose the plaintiff to contempt, ridicule, hatred or degradation of character (13 Am. & Eng. Ency. of Law, 295); or if in the minds of reasonable people a doubt could exist as to whether the publication would have, such - a tendency, then clearly it was ■error for the court to hold as matter of law that the article was libelous per se.
Whether we take the publication as a whole, in connection with the pictures, or that portion which relates to the plaintiff going into a bedroom with a person other than her husband, and after being there some time going to the restaurant for the purpose of getting refreshments, and then voluntarily returning to the bedroom at ten ■o’clock and remaining there until midnight, when the door was burst open by an enraged husband, it is susceptible-of but one construction, reflecting,-if true, on the plaintiff’s character for chastity and marital fidelity. Or, to nse the language of the trial judge: “ The nature of the published matter being such as to warrant the conclusion by any person reading it that, if true, it tended to show meretricious relations between a married woman and some other person than her husband is, of itself, libelous ; it constitutes a libeller se, and the burden, therefore,-is upon the defendant, who gave the matter publicity, to show you, by a fair preponderance of testimony,-that the statements were true.” We think that the trial judge could have gone further, ¡and said that, from the fact that the “ dodgers ” were circulated beforé the periodical itself was published, followed, as they were by such publication, . illustrated with a picture, among others, ■showing-the “flight of the accomplice ” in his shirtsleeves, and with his coat on his arm, no other inference could he drawn than, that the defendant intended to.convey the impression that the plaintiff had been engaged in wrongdoing. If there were any advantage in taking the different charges separately,' it might be a debatable question whether or not the article was intended' to convey the impression that there was a plot of which the plaintiff was the victim. But whether as the victim of such a plot or not, if she was guilty after arriving at the hotel of the conduct charged, her moral character, in the eyes of all respectable persons, would forever be regarded as bad; because, according to the ¡publication, she voluntarily went with a man other than her husband into a bedroom, and, after remaining there with the door locked for some time, went with him to the res-*269taurant for refreshments, and again deliberately returned to the bedroom and remained there two hours, during which time champagne was served, and this seemingly agreeable intercourse in a bedroom was continued until midnight, when it was broken in upon by an eni’aged husband smashing the door and finding his wife, reclining on the bed, and her paramour escaping in his shirtsleeves, leaving his valise behind him. If this is a fair paraphrase of the article, can it for a moment be contended that a married woman who would so demean herself was entitled to be regarded as a respectable and faithful wife ? And would not knowledge that she had been guilty of such conduct estrange from her decent and self-respecting wives and mothers, and have a tendency to expose her to contempt, ridicule, hatred or degradation of character ? We think it would be a' reflection cast upon the moral sense and discrimination of the least intelligent of the readers of the National Police Gazette to, conclude that such a publication with reference to a married woman did not impute to her some moral fault, and did not asperse her character for chastity; and the trial judge was, therefore, right in holding that the article was libelous_per se.
This brings us to the third ground upon which a reversal is sought, namely, the question of damages, the appellant at the outset strenuously insisting that the court fell into error upon the subject of malice, which it was necessary to prove in order to justify the award of punitive damages. The argument is advanced that there is no evidence tending to show that the defendant was animated by any malice or ill-will towards the plaintiff, and, therefore, that exemplary damages could be awarded only upon the ground that the publication had been made recklessly and without a due regard for the truth; and we are again presented with the contention that the account given was singularly accurate and true. As we have already disposed of this contention in discussing the subject of justification, we need not go further than to' say that we cannot, in view of the conclusion reached by the jury, conclude that the narrative of what took place was either accurate or true. Whatever doubt may have been created by the different expressions in the opinions of our courts, these are now set at rest, and it must be regarded as the settled law laid down in all the later cases that punitive damages are not limited to cases of actual malice, but may be *270awarded for a libel recklessly or carelessly published, as well as for one induced by personal ill-will. (Smith v. Matthews, 152 N. Y. 152; Warner v. Press Publishing Co., 132 id. 181; Holmes v. Jones, 121 id. 461; S. C., 147 id. 59.) The jury having decided, •therefore, that the article was not essentially accurate or true, they were entitled to award punitive damages, provided they reached the conclusion that the publication was carelessly or recklessly made. As to this, we think that the circumstances preceding the actual publication were such that, the jury might well have concluded, as they manifestly did, that the publication was so made. It must be remembered that this was not a daily newspaper, receiving the information over the wire, or hastily gathered and turned in by a reporter, without there being much opportunity for investigation as to its truth ; but, in anticipation of the publication, the defendant caused “ dodgers ” or circulars to be distributed in the community in which the plaintiff lived, calling the attention of 'the people to the fact that such a publication was ¡about to be issued, thus showing that the. publication was deliberate, and that the opportunity for inquiring into the truth of the account intended to be published was afforded. There was no evidence adduced to show from what source the account was derived by the defendant; nor -was there any evidence that the slightest inquiry was made, from whatever source received, as to its truth or falsity. As said, therefore, these were significant facts to be considered by the jury in determining whether or not the publication was recklessly or carelessly made; and with their conclusion that it was, they were entitled to award punitive damages, notwithstanding the fact that it was not shown nor claimed that the defendant personally knew the plaintiff or was actuated by any personal ill-will towards her. These same circumstances with reference to the circulation of the “ dodger” impair to a great extent the appellant’s argument that the damages were excessive. It is not our province to interfere with the subject of damages, which is peculiarly one for the jury,, unless it can be seen ■that the verdict reached has been influenced by partiality, bias or prejudice; afid in view of. the facts appearing from which the jury could infer that this publication was made without inquiry into its .truth and in disregard of the plaintiff’s rights or character, and considering the distribution of the dodger or circular in the very *271community in which the' plaintiff lived, the jury had the right, in their discretion, to punish the defendant, in addition to making reparation to the plaintiff for what they regarded as an injurious, reckless and wanton publication. In disposing of this branch of the case we cannot do better than to repeat what has been well said in the case of Smith v. Times Publishing Co. (178 Penn. St. 502): “ The license which the press assumes to itself in the ruthless hunt for sensational news, and in the unsparing invasion of private affairs with which the public has no rightful concern, is the disgrace of modern journalism, and one of the greatest menaces to free institutions. It may well dispose juries in a proper case to give large damages, both compensatory and punitive, and with such verdicts the courts will not be readily moved to interfere.”
We have also considered the further contention that the court erred in charging the jury that evidence in mitigation goes only to exemplary damages. Upon this, as upon the question of when punitive damages can, if at all, be awarded, whatever doubts may have formerly existed with regard to the rule, it has been disposed of so far as this court is concerned by the case of Wuensch v. The Morning Journal (4 App. Div. 115), wherein it is said: “ The rule in 'this class of actions is that if the publication is not justified, the plaintiff is entitled to recover his actual or compensatory damages in any event. There cari be no mitigation of this kind of damages. Mitigation extends or relates only to punitive or exemplary damages. A party if entitled to such actual or compensatory damages must be awarded such damages as the jury may find naturally and necessarily flow from the publication for injury to the plaintiff’s reputation and character.” (See, also, Prince v. Brooklyn Daily Eagle, 16 Misc. Rep. 188; Bradley v. Cramer, 66 Wis. 303.)
The minor points presented by the appellant may now be briefly examined. It is insisted that the learned trial judge erred in excluding the question asked of the plaintiff by the counsel for the defendant as to whether she remembered “ the issue of the New York Herald of Tuesday, October 22, 1889, containing an article headed ‘ Wayward Mrs. Young.’ ” It is urged that, the defendant having pleaded in mitigation of damages the fact that this article had been published in other newspapers, and was published by him in good faith, he should have been permitted to show that fact; and in this *272connection it is claimed that where a newspaper article charged as libelous has been taken from another paper and republished in the belief that it is tnie, and after investigation of the facts, evidence of such facts may be given in mitigation of damages. Without, assenting to the soundness or unsoundness of this rule, it is sufficient for our purposes to say that the question excluded did not go to the extent of showing that the article was taken from another newspaper, or that- it was investigated; nor was there any offer to prove any such thing made upon the trial". Standing alone, the fact as to • whether or not the plaintiff, saw or remembered anything about the article published in the Herald was in no way relevant.
■ Another error assigned is that relating to the following charge: “It is further admitted that, before the publication of the article and pictures complained of, and the issuance to the public of the paper containing the article and pictures, the defendant caused to be widely circulated in the town of Montclair, New Jersey, where the plaintiff then resided, a‘ certain circular or handbill, which is in evidence before you, calling the attention of the public to the paper which was about to issue, and in which appeared the article and pictures in question.” By his answer the defendant admitted that the article and pictures in the periodical, and also the handbill or dodger, had been published and circulated. Therefore, the only exception that could be taken was to the statement by the judge that it was widely circulated. His attention, however, was not called specially to such characterization, the discussion turning upon whether the publication and circulation were or were not admitted, which the judge properly decided, upon construing the pleadings, in the plaintiff’s favor; and there was evidence, from which the inference could fairly be drawn, that the handbill was widely circulated in Montclair; one of the witnesses testifying that she had seen it in the hands of some school children in that place. While, therefore, the publication and circulation were admitted, there is no doubt that the question of the extent of the circulation would have been left to the jury, as practically it was by other portions of the charge, and the judge would have had an opportunity to withdraw that statement if his attention had been specially called to it. This exception was taken after the jury had retired, and it is not now' disputed but that the proposition as made was correct, except in the partieu*273lar pointed out. We think the value of verdicts would be impaired if they were liable to be set aside as the result of an exception taken blindly to an entire proposition of law, but which, upon appeal, is directed solely against a single word employed by the judge in characterizing an admission made by the pleadings, to which his attention was not directed either before the jury retired or when the exception was taken.
Verdicts would be equally insecure were we to reverse this judgment upon the ground of error, in. permitting the plaintiff’s daughter to testify as to her standing in the community. Strictly speaking, this was not a relevant inquiry, because the daughter’s standing in the community was entirely immaterial. But it must be remembered that she was a member of the family, living with her mother, and it was but one way of showing what was the standing of the family of which the' mother was the head in the absence of the father. ■ There was no point made upon the trial as to the standing of either the mother or the daughter,' and, apart from this question which was objected to, the jury would naturally have indulged in the presumption, in the absence of evidence to the contrary, that the standing of the daughter was good, and, therefore, the answer could not have been to any degree injurious. As to the mother, witnesses were produced who testified directly to her character and standing, and the defendant in no way attempted to assail or weaken their testimony, giving no evidence upon that subject.
We are left, therefore, to consider but one additional exception, and that relates to the so-called improper remarks of the counsel for the plaintiff in persisting, both in his opening and during the course of the trial, in bringing before the jury the fact that the plaintiff’s husband and Bichardt had been indicted and convicted for conspiracy in New Jersey.' It is true that the counsel’s remarks were subject to criticism. But they were not in this case entirely without justification, and, as will be seen from the occurrences upon the trial, no possible injury could have resulted to the defendant therefrom. Thus,, in th© opening, when the statement was made that two years after the publication of the libel the husband and Bichardt were indicted and convicted for the offense of conspiring and plotting against the.plaintiff, the objection was made that no such issue was *274upon trial, and at the. request of the defendant’s counsel the judge instructed the jury that they must not be influenced by such remarks. Subsequently, in the course of the trial, the counsel inserted in questions to some of the witnesses the inquiry whether they knew that Richardt and the husband had been-indicted; to which- objection was. made, and the objection was sustained. It will be noticed that the trial judge at no time instructed counsel that he had not the right to ask the question; and in counsel’s view that it was material, we think he was entitled to- present- the question in such form as to have it ruled upon and obtain a proper exception, and he could not, to that extent, be regarded as having exceeded- the limits allowed counsel in conducting his side of the case as long as the court did not direct him to desist from ideating the question. In his charge to the jury the judge Called their attention directly to this matter in the following way: “And at this point I caution you not to confound the wrong which you may have gathered from the testimony that has been offered, and from- what you have heard in the assertion of counsel the wrong that may have been inflicted upon the plaintiff by. her husband and Richardt, and others, by reason of the alleged plot, with the- wrong charged in the complaint in this action. Do not confound the two. Whatever the liability of the defendant may be, he. has not to account for or compensate the plaintiff for any wrong, she has suffered by reason of the conduct of her husband or Richardt.” From a careful consideration of all that occurred, in respect to the efforts of counsel to introduce this line of. testimony, and especially in view of the instructions from time to. time given by the trial-judge, we think that the j.ury could not have been misled thereby. Thus, it would appear that whatever injury or prejudice might Otherwise have resulted was entirely removed and cured by the fact that in each instance the court, while according to the plaintiff’s counsel his legal right to ask questions in his own way and have them ruled upon,, was careful to take away from him any benefit which he might indirectly attempt to obtain by injecting this extraneous matter into the trial. It will, therefore, be seen that the conduct of counsel was not such as to constitute reversible error.
Upon an examination of the record, while acceding to the sugg.estion that -the verdict is a large one, we have been unable to find any *275error which would justify our interfering with the conclusion reached by the jury after a trial unusually free from exceptions, and the issues in which were presented in a full and clear manner to the jury in a charge that was eminently fair and impartial, and which .accorded to the defendant all his rights.
The judgment should, therefore, be affirmed, with costs.
Van Brunt, P. J., Patterson and Ingraham, JJ., concurred.